PER CURIAM.
This appeal questions the correctness of a summary judgment rendered in favor of appellee in a suit for personal injuries suffered by appellant while he was gratuitously mowing the grass of his father-in-law, appellee herein.
A careful examination of the record on appeal conclusively establishes the absence of any genuine triable issue of a material fact and that appellee was entitled to judgment as a matter of law. The judgment appealed is accordingly affirmed. Pass v. Friedman, 140 So.2d 883 (Fla.App.1962).
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.